NO







NO. 12-10-00010-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER,
TEXAS
ANTHONY AND RENEE׳ CULLER,
APPELLANTS                                                   '     APPEAL
FROM THE 
 
V.                                                                         '     COUNTY COURT
AT LAW OF
 
LARRY
CHOATE,                                             '     NACOGDOCHES
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed because Appellants have failed, after notice, to file
a docketing statement.  The judgment was signed on December 31, 2009. 
Appellant filed a notice of appeal on January 6, 2010.  
            Appellants’
filing fee and docketing statement in this case were due to have been filed at
the time the appeal was perfected, i.e., January 6, 2010.  See Tex. R. App. P. 5, 32.1.  On January
13, 2010, this court requested that Appellants file a docketing statement if
they had not already done so.  On January 14, 2010, this court extended
Appellants’ deadline for payment of the filing fee to January 25, 2010. 
However, Appellants did not pay the required fee or file a docketing
statement.  On January 27, 2010, Appellants were again notified that the filing
fee had not been paid and the docketing statement had not been filed. 
Appellants were further informed that the filing fee must be paid and the
docketing statement filed on or before February 8, 2010, or the appeal would be
presented to the court for dismissal.  
            Since
issuing our January 27, 2010 letter, we have been informed that Appellants are
indigent and are entitled to proceed without prepayment of costs.  However,
Appellants still have not filed the required docketing statement, and the
February 8, 2010 deadline for doing so has passed without any response from
Appellants.  Accordingly, this appeal is dismissed.  See Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered February 26, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(PUBLISH)